                                     AFFIDAVIT OF SERVICE

                               UNITED STATES DISTRICT COURT
                                  Eastern District of Wisconsin

Case Number: 1:18-CV-07861-WCG


Plaintiff:
Appvion In Retirement Savings and Employee Stock Ownership Plan,
by and through Grant Lyon in his capacity as the ESOP Administrative
Committee of Appvion Inc

vs.


Defendant:
Douglas P Buth and Gayle Buth, husband and wife, et al.


For:
Frederick Perillo
Previant Law Firm


Received by Ancillary Legal Corporation on the 27th day of November, 2018 at 4:54 pm to be served on
                                                                                        e, GA
Reliance Trust Company c/o CT Corporation System, 289 South Culver Street, Lawrencevili
30046

                                                                                                    at
I, Christopher Todd Horton, being duly sworn, depose and say that on the 29th day of November, 2018
11:20 am, I:


served Reliance Trust Company c/o CT Corporation System by delivering a true copy of the
Summons in a Civil Action and Complaint to: CT Corporation System as Registered Agent, BY
 LEAVING THE SAME WITH Linda Banks as Process Specialist at the address of: 289 South Culver
 Street, Lawrencevilie, GA 30046 .



 Additional Information pertaining to this Service:
 1 1/29/2018 1 1 :20 am Perfected corporate service at 289 South Culver Street, Lawrencevilie, GA 30046, by
 serving Linda Banks, process specialist.

 White female
 Gray hair
 60-65 years old
 5'4" 140 lbs
 No glasses




             Case 1:18-cv-01861-WCG Filed 11/29/18 Page 1 of 2 Document 7
                     AFFIDAVIT OF SERVICE For 1:18-CV-07861-WCG



I am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. I have personal knowledge of the facts stated herein and know them to be true.l
have no interest in the outcome of this action and am not related to any of the parties. I am 18 or more
years of age and am authorized to serve process.




                                                                                              sr Todd Horton
 Subscribed and Sworn to before me on the%$Jtl rtfty                          'rocess Server
 of November, 2018 by the affiant who
 known to me.   f\                   $                                ^''Ancillary Legal Corporation
                                                                         -2-3825 Glenridge Drive
                                       £0                            V\ Bflilding 4, Suite 220
   (OTARY PUBLIC                        = O                                               GA 30328
                                                                   <3>/g{&4) 459-8006
                                         \ 0*-^eER                          /'
                                             '/,0(                 oVOur Job Serial Number: ANC-20 18005040
                                                '/i,                ,.\*-
                                                    ''Hi ll»**x
                               Copyright © 1992-2018 Database Services, Inc. - Process Server's Toolbox V6.0h.




           Case 1:18-cv-01861-WCG Filed 11/29/18 Page 2 of 2 Document 7
